DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble of Claims 2-8 cites of “The container” which is inconsistent with claim 1 which cites of a “hook storage container”. The preamble should be kept consistent with the preamble of claim 1. 
Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites a “recess enabled to accept the collar within the recess” and Claim 8 recites a “second recess enabling grip of a user and where in the second recess rests within the recess of 
Furthermore, claim 3 recites “the dome includes a recess enabled to accept the collar within the recess” but the specification on Page 4, line 24 to Page 6, line 5 cites that the collar 103 has a radial groove 114 designed to fit over an annular raised surface 115 formed about the outside diameter of storage body 101 near the top, just beneath the bottom facing surface of the dome feature 113. Therefore, it would seem that the groove/recess 114 is not received by a groove on the dome but instead the groove/recess 114 receives a raised surface 115 formed on the housing/storage body 101 and not on the dome feature 113. Additionally, this applies to claim 8 as there is no recess of the dome and the groove/recess 114 fits over the raised surface 115 but not rest within the raised surface 115. The applicant is not accurately claiming this feature of the invention. 
Claim 7 recites “wherein two protrusions are aligned with each slot at a point where the lower end meets the dome within the container” seems to be referring to the same “two protrusions” recited in claim 6. Unless these are a different “two protrusions”, claim 7 should be rewritten as “the two protrusions” so as to be clear that it is referring back to the same structure. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wettstein (US 4,602,798).
Regarding claim 1, Wettstein teaches (Fig. 1) of a hook storage container, comprising;
a housing (collet 1) having an inner volume (inner chamber 1b), an upper end forming a dome (jaws 1d)
having a diameter and a lower end (Fig. 2, lower end by 1e), the lower end having a tubular shape (Fig. 2) and an opening into the inner volume (opening at 1e that leads into 1b in Fig. 2);
an opening at a center point of the dome (central round opening at one end of bore 1c at 1d) having one or more slots extending away from the center point (bore 1c has three slots extending radially away from 1c in Fig. 1), enabling insertion of a fishing 
a collar (bushing 13) having a diameter enabling secure placement around the dome (1d) (Fig. 3);
wherein, insertion through the opening of the hook includes at least one hook tine moving through the at least one slot where the tine bends (insertion through the opening would include at least one hook tine moving through at least one of the slots at 1d where the tine bends), a main shaft of the hook passing through the opening (main shaft of the hook can pass through the slots), and placement of the collar around the lower end enables the hook to be inserted through the opening and the one or more slots (moving the collar towards the lower end would open the opening and the slots and enable the hook to be inserted through) and with the collar placed around the dome, closes the one or more slots thereby securing the at least one tine of the fishing hook within the housing after insertion (Fig. 3, when the collar 13 is placed by the dome, it is capable of securing at least one tine of the fishing hook within the housing 1 after insertion).

Regarding claim 2, Wettstein teaches of wherein there are three equidistantly spaced slots extending away from the opening towards the lower end (Fig. 1, slots extending from the opening 1c towards the lower end), thereby dividing the dome (1d) into 3 equal portions and the fishing hook is a treble hook (the dome 1d is divided into 3 equal portions and the fishing hook that is capable to be inserted through could be a treble hook).

    PNG
    media_image1.png
    391
    295
    media_image1.png
    Greyscale

Annotated Figure of Figure 3
Regarding claim 3, Wettstein teaches of wherein a diameter of the lower end (Fig. 1, lower end by 1e) is less than the diameter of the dome (diameter by lower end is less than the diameter of the dome 1d) and the dome includes a recess enabled to accept the collar within the recess (Fig. 3, Annotated Figure above, recess on edges of the dome enables it to accept the collar 13 when the collar is moved towards the lower end).

Regarding claim 5, Wettstein teaches of wherein the lower end is of a length enabling a user to grasp it while inserting the fishing hook (Fig. 1, lower end has a length to enable a use to grasp it).

Regarding claim 8, Wettstein teaches of the invention of claim 3, wherein the collar includes a second recess (Fig. 2, recess in the collar 13) enabling grip of a user (a .

Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boeker (US 1,558,225).
Regarding claim 1, Boeker teaches (Fig. 3) of a hook storage container, comprising;
a housing (gripping members 20) having an inner volume (inner volume between housing 20), an upper end forming a dome (forward end 18)
having a diameter and a lower end (Fig. 3, lower end by collar 19), the lower end having a tubular shape (Fig. 3) and an opening into the inner volume (opening in between housing 20 into the inner volume);
an opening at a center point of the dome (Fig. 5, opening 17 at center point of the dome 18) having one or more slots extending away from the center point (opening has the slot extending away from the center point), enabling insertion of a fishing hook (slots are capable of receiving a fishing hook in the same manner as dental object as seen in Fig. 2); and
a collar (collar 19) having a diameter enabling secure placement around the dome (18) (Fig. 2);
wherein, insertion through the opening of the hook includes at least one hook tine moving through the at least one slot where the tine bends (insertion through the opening would include at least one hook tine moving through at least one of the slots where the 

Regarding claim 3, Boeker teaches of wherein a diameter of the lower end (Fig. 3, lower end by the ring 19) is less than the diameter of the dome (diameter by lower end is less than the diameter of the dome 18) and the dome includes a recess enabled to accept the collar within the recess (Fig. 3, tapered recess on edges of the dome enables it to accept the collar 13).

Regarding claim 5, Boeker teaches of wherein the lower end is of a length enabling a user to grasp it while inserting the fishing hook (Fig. 1, lower end has a length to enable a use to grasp it).

Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torok (US 3,121,572).
Regarding claim 1, Torok teaches (Fig. 7) of a hook storage container, comprising;

having a diameter and a lower end (Fig. 6, lower end by collar 28a), the lower end having a tubular shape (Fig. 3) and an opening into the inner volume (opening in between housing 21a into slot 24a);
an opening at a center point of the dome (Fig. 4, opening at center point of the dome 25a) having one or more slots extending away from the center point (Fig. 11 and 12, slot 24a extending away from the center point), enabling insertion of a fishing hook (slots are capable of receiving a fishing hook in the same manner as the object as seen in Fig. 3); and
a collar (sleeve 28) having a diameter enabling secure placement around the dome (Fig. 1);
wherein, insertion through the opening of the hook includes at least one hook tine moving through the at least one slot where the tine bends (insertion through the opening would include at least one hook tine moving through at least one of the slots where the tine bends), a main shaft of the hook passing through the opening (main shaft of the hook can pass through the slots), and placement of the collar around the lower end enables the hook to be inserted through the opening and the one or more slots (Fig. 6, moving the collar towards the lower end would open the opening and the slots and enable the hook to be inserted through) and with the collar placed around the dome, closes the one or more slots thereby securing the at least one tine of the fishing hook within the housing after insertion (Fig. 1, when the collar 28 is placed by the dome, it is capable of securing at least one tine of the fishing hook within the housing).


Regarding claim 5, Boeker teaches of wherein the lower end is of a length enabling a user to grasp it while inserting the fishing hook (Fig. 1, lower end has a length to enable a use to grasp it).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Torok (US 3,121,572) in view of Bechler (US 2,550,036).
Regarding claim 2, Torok teaches of the invention in claim 1 but does not appear to teach wherein there are three equidistantly spaced slots extending away from the 
Bechler is in the field of collets and teaches of wherein there are three equidistantly spaced slots (Fig. 7, slots 11) extending away from the opening (extends radially away from opening) towards the lower end (Fig. 1, slots extends towards the lower end by 13), thereby dividing the dome into 3 equal portions (divided the dome by the collet head into 3 equal portions) and the fishing hook is a treble hook (device is capable of holding a fishing hook, which could be a treble hook).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torok to incorporate the teachings of Bechler to have three equidistantly spaced slots in order to have better flexibility to fit different screw heads and have more engaging surfaces to hold the tool bits securely in place. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boeker (US 1,558,225) in view of Lurkis et al. (US 5,022,562), herein after Lurkis.
Regarding claim 4, Boeker discloses of the invention in claim 1 but does not appear to teach of wherein a tether is provided connecting the collar to the lower end. 
Lurkis is in the field of containers and teaches (Fig. 5) of wherein a tether (tether 18) is provided connecting the collar (ring dangling off at the end of tether 18) to the lower end (lower end by where the tether 18 is connected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boeker to incorporate the teachings .  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Torok (US 3,121,572)  in view of Lurkis et al. (US 5,022,562), herein after Lurkis.
Regarding claim 4, Torok discloses of the invention in claim 1 but does not appear to teach of wherein a tether is provided connecting the collar to the lower end. 
Lurkis is in the field of containers and teaches (Fig. 5) of wherein a tether (tether 18) is provided connecting the collar (ring dangling off at the end of tether 18) to the lower end (lower end by where the tether 18 is connected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Torok to incorporate the teachings of Lurkis to have a tether in order to secure the collar to the lower end and not lose the collar if it was to be disconnected from the housing.  

Claims 6 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wettstein (US 4,602,798) in view of Forsythe (US 3,918,727).
Regarding claim 6, Wettstein does not appear to teach wherein two protrusions are positioned at a point where the lower end meets the dome within the container enabling insertion of the at least one tine to be held securely between the two protrusions when the collar is at a position around the lower end.
Forsythe is in the field of collets and teaches (Fig. 4, Col. 6 lines 1-11) of wherein two protrusions (screws 59) are positioned at a point where the lower end meets the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wettstein to incorporate the teachings of Forsythe to have two protrusions to hold an inserted object in place in order to engage a tool or drill bit and provide frictional holding forces to prevent the bit from easily slipping out of the slots. 
Regarding claim 7, Wettstein as modified teaches of the invention in claim 6, and Wettstein in view of Forsythe teaches (Fig. 4, Col. 6 lines 1-11) of wherein two protrusions (screws 59) are aligned with each slot (slot extending through collet 10) at a point where the lower end meets the dome (Fig. 3, point at undercut region 69 where the lower end meets the dome 30) within the container (screws 59 pass radially inwardly through the housing) enabling securing each tine of a treble fishing hook within the container (is capable of securing the tine of a treble fishing hook within the container).
Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647